Exhibit 10.1
 
JOINT VENTURE AGREEMENT
 
 
THIS JOINT VENTURE AGREEMENT (the "Agreement") made and entered into this 24th
day of June, 2013 (the "Execution Date")
 
BETWEEN
 
North Bay Resources Inc. (“North Bay”), a US corporation domiciled in Delaware
and located at 2120 Bethel Road, Lansdale, PA 19446 USA


OF THE FIRST PART
and


Solid Holdings Ltd. (“Solid”), a Canadian corporation domiciled in British
Columbia and located at PO Box 100, Houston, BC, V0J 1Z0  CANADA


OF THE SECOND PART


 
(individually the "Member" and collectively the "Members").
 
BACKGROUND:
 
A.  
The Members wish to enter into an association of mutual benefit and agree to
jointly invest and set up a joint venture enterprise.

 
B.  
The terms and conditions of this Agreement sets out the terms and conditions
governing this association.

 
IN CONSIDERATION OF and as a condition of the Members entering into this
Agreement and other valuable consideration, the receipt and sufficiency of which
consideration is acknowledged, the parties to this Agreement agree as follows:
 
Formation
1.  
By this Agreement the Members enter into a joint venture (the "Venture", the
"Joint Venture", or the “JV”) in accordance with the laws of the Province of
British Columbia. The rights and obligations of the Members will be as stated in
the applicable legislation of the Province of British Columbia (the 'Act')
except as otherwise provided here.



 
Name

2.  
The business name of the Venture will be Fraser River Project JV.

 
 
Purpose

3.  
The exclusive purpose of the Venture will be: Mining operations at North Bay’s
100% owned Fraser River Property near Lytton BC, consisting of and registered as
MTO Tenure numbers 545980, 572387, 575009, 941069, 955697, 1014530, 1014531,
1018498, 1018500, 1018502, 1018503, and 1018504 (the “JV Property”), and
including any new tenures to be registered as a result of subdivision of
portions of the JV Property.

 
 
 

--------------------------------------------------------------------------------

 
 
Term
4.  
The Venture will begin as of the Execution Date of this Agreement and will
continue to be effective and in full force for one (1) year or until terminated
as provided in this Agreement or extended by mutual written agreement.  The Term
shall automatically renew upon each anniversary of the Execution Date unless
terminated by Solid upon sixty (60) days written notice.  North Bay shall have
the right to termination upon sixty (60) days written notice in the event that
no mining operations are conducted during any full calendar year in which valid
mining permits have been issued and continue to be in effect, and during which
time Force Majeure has not been declared.



 
Place of Business

5.  
The principal office and legal address of the business of the Venture will be
located at 2120 Bethel Road, Lansdale, PA 19446 or such other place as the
Members may from time to time designate.

 
 
Business Management

6.  
The Venture will be directed, controlled and managed by a management committee
(the "Management Committee"). Within the limits of the Purpose of the Venture
and the terms of this Agreement, the Management Committee will have full
authority to bind the Members in all matters relating to the direction, control
and management of the Venture. Authority to bind the Venture in contract or in
any third party business relation lies exclusively with Management Committee, or
its delegate.

 
7.  
Each Member will have a vote in the Management Committee as defined in the
Voting section of this Agreement. The Management Committee will consist of one
representative (the "Representative") of each Member unless otherwise agreed by
all the Members. Each Representative will have the authority to bind their
respective Member in decisions relating to the Venture. Each Member may replace
its Representative or appoint a temporary alternate at its own discretion on
reasonable notice to the remaining Members.

 
8.  
All actions and decisions respecting the appointment of an accounting firm for
the Venture require the consent and agreement of not less than 100 percent of
the Management Committee.

 
9.  
A General Manager may be appointed where necessary or desirable. The duties and
responsibilities of the General Manager will be determined by the Management
Committee.

 
 
Capital Contributions

10.  
Each of the Members has contributed to the capital of the Venture, in cash,
stock, or property in agreed upon value, as follows (the "Capital
Contribution"):

 
Member
Contribution Description
Agreed Value
North Bay Resources Inc.
JV Property for mining purposes, maintained in good standing, with all related
and applicable mining rights and permits
TBD
Solid Holdings Ltd.
All equipment, processing and recovery facilities, labor, project management,
reclamation, and all other activities and expenditures required to conduct
mining operations on the JV Properties
TBD

 
 
 

--------------------------------------------------------------------------------

 
 
11.  
JV Property (i.e. mining claims) contributed by North Bay shall remain the
property of North Bay.  Mining equipment (i.e. Mining, Production and Refining
equipment, etc.) contributed by Solid shall remain the property of Solid.  Any
equipment purchased from Venture funds shall become the property of the Venture.

 
Joint Venture Interests
 
12.  
As of the Execution Date of this Agreement, North Bay and Solid are deemed to
have the following Joint Venture Interests

 
Member
Joint Venture Interests
North Bay Resources Inc.
20% Net Smelter Royalty (“NSR”) as defined in Schedule A
Solid Holdings Ltd.
100% of all net profits after deduction for the NSR



 
 

--------------------------------------------------------------------------------

 


Duties of Members
 
13.  
Each Member will be responsible for its respective duties as follows:

 
Member
Duties Description
North Bay Resources Inc.
No specific day-to-day duties   North Bay will have the right to have one or
more representatives on-site, at its own expense.
Solid Holdings Ltd.
As the designated project operator, Solid shall be responsible for all
operations on the JV Property, and for processing all material produced into
saleable precious metal products.  All revenue from metal sales will be
deposited into a designated bank account determined by the Management Committee
for audit purposes. A chain of custody will be established to audit and verify
metal shipments and payments.



14.  
Duties of Members may be amended, from time to time, by decision of the
Management Committee, provided that the Members' Interests are not affected
except with the unanimous consent of the Members.



Distributions
15.  
Distributions to North Bay for its NSR shall be made on a monthly
basis.  Distributions to Solid on all net profits after the NSR is paid shall be
made as Solid deems appropriate.



Withdrawal of Capital
16.  
The Members will not be personally liable for the return of all or part of the
capital contributions of a Member, except as otherwise provided in this
Agreement.



Capital Accounts/Bank Accounts
17.  
An individual capital account for each Member shall not be required, nor shall a
joint bank account for JV expenditures will be required. Solid is solely
responsible for all operations and expenditures, and accordingly Solid shall be
free to manage JV operational cash flow as it deems appropriate, in its sole
discretion.



Fiscal Year
18.  
The fiscal year will end on December 31st of each year.



 
Management Duties

 
19.  
Duties and obligations of the Management Committee in relation to the Venture
will include the following:

 
a.  
Establishing policy with regard to achieving the purpose and objectives of the
Venture.

b.  
Managing the day to day business of the Venture.

c.  
Monitoring, controlling and directing the financial, business and operational
affairs of the Venture.

 
 
 

--------------------------------------------------------------------------------

 
 
d.  
Proper maintenance of books of account and financial records according to
accepted accounting practices.

e.  
Monitoring, analyzing and acting on all issues over which it would have express
or implied authority according to this Agreement.

f.  
All responsibilities attached to hiring of production and administration staff
including any required labor negotiations. All responsibilities attached to
hiring of third party contractors.

 
The Operator
20.  
Upon the formation of the Venture, Solid Holdings Ltd. shall be the designated
Operator.



Operator Powers and Obligations
21.  
Subject to the approval by the Management Committee, the powers and obligations
of the Operator shall be as follows:

 
a)  
to manage the Venture and conduct, or cause to be conducted, all work performed
in a good and workmanlike manner in accordance with good exploration,
engineering, mining and accounting practice and in accordance with the terms of
this Agreement;

 
b)  
to provide, purchase, lease or rent all plant, buildings, machinery, equipment,
tools, appliances, materials, supplies and services required for the Venture and
to dispose of the same when no longer required or useful for the purposes of the
Venture;

 
c)  
to maintain and keep the Venture Assets, or to cause the Venture Assets to be
maintained and kept, in good operating condition and repair in accordance with
good exploration and mining practice;

 
d)  
to comply with all applicable statutes, regulations, by-laws, laws, orders and
judgements and all directives, rules, consents, permits, orders, guidelines,
approvals and policies of any applicable governmental authority affecting the
Venture;

 
e)  
to obtain and maintain such types and levels of property and liability insurance
with respect to the Venture as the Operator shall consider necessary from time
to time, such coverage to include North Bay as a named insured to the extent of
North Bay’s undivided interest in the Venture;

 
f)  
to require the Operator’s contractors and subcontractors to take out and
maintain such types and levels of property and liability insurance as the
Operator shall consider necessary or advisable from time to time;

 
g)  
to comply with the requirements of all applicable unemployment insurance and
workers’ compensation legislation with respect to work or services to be
provided, including any contractors or subcontractors;

 
 
 

--------------------------------------------------------------------------------

 
 
h)  
to remain in compliance with all applicable Mine Health and Safety regulations,
and to advise North Bay of any accident or occurrence resulting in any material
damage to or destruction of any Venture Assets or material harm or injury to any
individual;

 
i)  
to keep adequate data, information and records of the Operator’s management of
the Venture and to keep suitable accounts which reflect all financial aspects of
the Venture, and once per year to make such available to North Bay within 10
days of receipt of a written request for disclosure by North Bay, and to permit
North Bay at reasonable times and upon notice in writing to the Operator to
audit the Operator’s accounts and records relating exclusively to the operations
of the Venture for any calendar year within 12 months following the end of such
calendar year, at North Bay’s expense;

 
j)  
to provide North Bay with monthly reports on activities on the Venture during
periods of active field work or when mine operations are active, quarterly
reports and a detailed annual report on the Operator’s management of the
Venture, including an accounting of all Expenditures made by the Operator on
behalf of the Venture;

 
k)  
to have all powers necessary to carry out, or cause to be carried out, all of
the Operator’s obligations set out in this Agreement and to otherwise carry out,
or cause to be carried out, all activities approved by the Management Committee.

 
Emergencies
22.  
In an emergency, the Operator may take such immediate actions and make such
immediate Expenditures as the Operator deems necessary to keep the Property in
good standing or for the protection of individuals and/or property and/or the
environment.  The Operator shall promptly report such emergency actions to North
Bay.

 
Closure Fund
23.  
The Operator may establish and administer a closure fund to be applied by the
Operator to satisfy any legal obligations of the Parties respecting a mine
maintenance plan or mine closure plan, including obligations for severance pay,
pensions, rehabilitation and reclamation work.  The Operator shall invest any
unused portion of such fund and all income thereon shall accrue in such fund. If
the Operator determines that such fund, or any portion thereof, is no longer
necessary, the Operator shall make payments to the Parties in proportion to
their contribution to such closure fund and their Joint Venture Interest.  Any
reclamation bonds on deposit with the Province of British Columbia shall be
refunded to the party who advanced the funds upon the release of the bonds
should any surplus remain.

 
Meetings
24.  
Regular management meetings will be held as needed. Minutes of the meeting will
be maintained on file.

 
 
 

--------------------------------------------------------------------------------

 
 
25.  
Any Member can call a special meeting to resolve issues that require a vote, as
indicated by this Agreement, by providing all Members with reasonable notice.
Where a special meeting has been called, the meeting will be restricted to the
specific purpose for which the meeting was held.



26.  
All meetings will be held at a time and in a location that is reasonable,
convenient and practical considering the situation of all Members.



 
Amendments

27.  
This Agreement may not be amended in whole or in part without the unanimous
written consent of the Members.

 
 
Admitting a New Member

28.  
New Members may be admitted into the Venture only with the unanimous consent of
the existing Members. The new Member agrees to be bound by all the covenants,
terms, and conditions of this Agreement, inclusive of all current and future
amendments. Further, a new Member will execute such documents as are needed or
required for this admission. Any new Member will receive a business interest in
the Venture as determined by all other Members.

 
 
Dissociation of a Member

29.  
Where a Member is in breach of this Agreement and said Member has not remedied
the breach on notice from the Venture and after a reasonable period then the
remaining Members will have the right to terminate this Agreement with regard to
the individual defaulting Member (an "Involuntary Withdrawal") and take whatever
action necessary to protect the interests of the Venture.

 
30.  
If the Venture is harmed as the result of an act or failure to act of an
individual Member then the said Member alone will be liable for said harm. If
more than one Member is at fault then they will be jointly and severally liable
for said harm.

 
31.  
Each Member will indemnify the other Members against all losses, costs and
claims that may arise against them in the event of the Venture being terminated
as a result of breach of the Agreement by the said Member.

 
32.  
If a Member is placed in bankruptcy, or withdraws voluntarily from the Venture,
or if there is an Operation of Law against a Member, the other Members will be
entitled to proceed as if the Member had breached this Agreement.

 
33.  
Distribution of any amount owing to a dissociated Member will be made according
to the percentage of ownership as described in the Valuation of Interest or as
otherwise may be agreed in writing.

 
 
Dissolution of the Joint Venture

34.  
The Venture will be dissolved and its assets liquidated in the event of any of
the following:

 
 
 

--------------------------------------------------------------------------------

 
 
a.  
The Term of the Venture expires and is not extended.

b.  
A 100 percent vote by the Members to dissolve the Venture.

c.  
On satisfaction of the exclusive purpose of the Venture.

d.  
Loss or incapacity through any means of substantially all of the Venture's
assets.

e.  
Where, on the dissociation of a Member, only one Member remains in the Venture.

f.  
On the liquidation of the Venture assets, distribution of any amounts to Members
will be made according to the percentage of ownership as described in the
Valuation of Interest or as otherwise may be agreed in writing.

 
Liquidation
 
35.  
The Venture will be liquidated promptly and within a reasonable time on
dissolution of the Venture.

 
 
Valuation of Interest

36.  
In the absence of a written agreement setting a value, the value of the Venture
will be determined based on the fair market value appraisal of all Venture
assets (less liabilities) in accordance with generally accepted accounting
procedures by an independent accounting firm agreed to by all Members. An
appraiser will be appointed within a reasonable period of the date of withdrawal
or dissolution. The results of the appraisal will be binding on all Members. A
withdrawing Member's interest will be based on the proportion of their
respective Profit and Loss sharing ratios less any outstanding liabilities a
Member may have to the Venture. The intent of this section is to ensure the
survival of the Venture despite the withdrawal of any individual Member.

 
37.  
No allowance will be made for goodwill, trade name, patents or other intangible
assets, except where those assets have been reflected on the Venture books
immediately prior to valuation.

 
 
Transfer of Venture Interest

38.  
A Member will not in any way alienate their interest in the Venture or its
assets. Any such prohibited transfer, if attempted, will be void and without
force or effect.

 
 
Voting

39.  
Any vote required by the Members will be determined such that each Member,
through their Representative, receives one vote carrying equal weight.

 
 
Force Majeure

40.  
A Member will be free of liability to the Venture where the Member is prevented
from executing their obligations under this Agreement in whole or in part due to
force majeure where the Member has communicated the circumstance of said event
to any and all other Members and taken any and all appropriate action to
mitigate said event. Force majeure will include, but not be limited to,
earthquake, typhoon, flood, fire, and war or any other unforeseen and
uncontrollable event.

 
 
 

--------------------------------------------------------------------------------

 
 
 
Duty of Loyalty

41.  
It is agreed that the Members to this Agreement and their respective affiliates
may have interests in businesses other than the Joint Venture business. Neither
the Venture nor any other Member will have any rights to the assets, income or
profits of any such business, venture or transaction. Any and all businesses,
ventures or transactions with any appearance of conflict of interest must be
fully disclosed to all other Members. Failure to disclose any potential
conflicts of interest will be deemed an Involuntary Withdrawal by the offending
Member and may be treated accordingly by the remaining Members.



Right of First Refusal
42.  
It is agreed that North Bay shall extend to Solid the first right of refusal on
any prospective mining project in British Columbia in which North Bay has a 100%
undivided interest, where mining rights have not been assigned or optioned and
thus 100% controlled by North Bay, where no previous obligation exists, and
where new commercial metal recovery operations are under consideration by North
Bay.



 
Language

43.  
This Agreement and all other notices and agreements required by the Venture will
be written and interpreted exclusively in English.

 
 
Insurance

44.  
The Venture will insure all its assets against loss where reasonable and
standard practice in the industry.

 
 
Indemnification

45.  
Each Member will be indemnified and held harmless by the Venture from any and
all harm or damages of any nature relating to the Member's participation in
Venture affairs except where the said harm or damages results from gross
negligence or willful misconduct on the part of the Member.

 
 
Liability

46.  
The Member will not be liable to the Venture or to any other Member for any
error in judgment or any act or failure to act where made in good faith. The
Member will be liable only for any and all acts or failures to act resulting
from gross negligence or willful misconduct.

 
 
Liability Insurance

47.  
The Venture may acquire insurance on behalf of any Member, employee, agent or
other person engaged in the business interest of the Venture against any
liability asserted against them or incurred by them while acting in good faith
on behalf of the Venture.

 
 
Covenant of Good Faith

48.  
Members will use their best efforts, fairly and in good faith to facilitate the
success of the Venture.

 
 
 

--------------------------------------------------------------------------------

 
 
 
Full Disclosure

49.  
It is acknowledged that each Member is a distinct business entity and may from
time to time have financial and business interests outside the Venture. Each
Member will fully disclose to the Venture the extent of all its financial and
business interests prior to the formation of this Joint Venture and for the
duration of the Term of the Venture.

 
 
Joint Venture Property

50.  
Where allowed by statute, title to all Joint Venture property subsequently
acquired pursuant to Section 11 of this agreement, will remain in the name of
the Joint Venture. Where joint ventures are not recognized by statute as
separate legal entities, Joint Venture property, including intellectual
property, will be held in the name of one or more Members. In all cases Joint
Venture property will be applied by the Members exclusively for the benefit and
purposes of the Joint Venture and in accordance with this Agreement.

 
 
Jurisdiction

51.  
The Members submit to the jurisdiction of the courts of the Province of British
Columbia for the enforcement of this Agreement or any arbitration award or
decision arising from this Agreement.

 
 
Assignment of Interest

52.  
The rights and obligations of a Member are unique to the Joint Venture and may
not be assigned without the expressed written consent of all remaining Members.

 
 
Mediation and Arbitration

53.  
In the event a dispute arises out of or in connection with this Agreement the
parties will attempt to resolve the dispute through friendly consultation.

 
54.  
If the dispute is not resolved within a reasonable period, then any or all
outstanding issues may be submitted to mediation in accordance with any
statutory rules of mediation. If mediation is not successful in resolving the
entire dispute or is unavailable, any outstanding issues will be submitted to
final and binding arbitration in accordance with the laws of the Province of
British Columbia. The arbitrator's award will be final, and judgment may be
entered upon it by any court having jurisdiction within the Province of British
Columbia.

 
 
Warranties

55.  
All Members represent and warrant that they have all authority, licenses and
permits to execute and perform this Agreement and their obligations under this
Agreement and that the representative of each Member has been fully authorized
to execute this Agreement.

 
56.  
Each Member represents and warrants that this Agreement is not in violation of
any and all agreements and constitutional documents of the individual Member.

 
 
Definitions

57.  
For the purpose of this Agreement, the following terms are defined as follows:

a.  
"Capital Contributions" The capital contribution to the Joint Venture actually
made by the parties, including property, stock, cash and any additional capital
contributions made.

 
 
 

--------------------------------------------------------------------------------

 
 
b.  
"Majority Vote" A Majority Vote is any amount greater than one-half of the
authorized votes.

c.  
"Operation of Law" The Operation of Law means rights or duties that are cast
upon a party by the law, without any act or agreement on the part of the
individual including but not limited to an assignment for the benefit of
creditors, a divorce, or a bankruptcy.

 
Miscellaneous
 
 
58.  
This Venture is termed a contractual joint venture and will not constitute a
Partnership. Members will provide services to one another on an arms' length
basis while remaining independent business entities. There will be no pooling of
profits and losses. Each Member is responsible only for its own actions and will
not be jointly or severally liable for the actions of the other Members.

 
59.  
Time is of the essence in this Agreement.

 
60.  
This Agreement may be executed in counterparts. Facsimile signatures are binding
and are considered to be original signatures.

 
61.  
Headings are inserted for the convenience of the parties only and are not to be
considered when interpreting this Agreement. Words in the singular mean and
include the plural and vice versa. Words in the masculine gender include the
feminine gender and vice versa. Words in the neuter gender include the masculine
gender and the feminine gender and vice versa.

 
62.  
Each term, covenant, condition, and provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law
but if any term, covenant, condition or provision of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, it is the
parties' intent that such provision be reduced in scope by the court only to the
extent deemed necessary by that court to render the provision reasonable and
enforceable and the remainder of the provisions of this Agreement will in no way
be affected, impaired or invalidated as a result.

 
63.  
This Agreement contains the entire agreement between the parties. All
negotiations and understandings have been included in this Agreement. Statements
or representations which may have been made by any party to this Agreement in
the negotiation stages of this Agreement may in some way be inconsistent with
this final written Agreement. All such statements are declared to be of no value
in this Agreement. Only the written terms of this Agreement will bind the
parties.

 
64.  
This Agreement and the terms and conditions contained in this Agreement apply to
and are binding upon the Member's successors, assigns, executors,
administrators, beneficiaries, and representatives.

 
65.  
Any notices or delivery required here will be deemed completed when
hand-delivered, delivered by agent, or seven (7) days after being placed in the
post, postage prepaid, to the parties at the addresses contained in this
Agreement or as the parties may later designate in writing.

 
 
 

--------------------------------------------------------------------------------

 
 
66.  
Unless expressly provided to the contrary in this Agreement, each and every one
of the rights, remedies and benefits provided by this Agreement will be
cumulative and will not be exclusive of any other such rights, remedies and
benefits allowed by law.

 
 


 
IN WITNESS WHEREOF the Members have duly affixed their signatures on this 24th
day of June, 2013.

 
North Bay Resources Inc.
 
Per: /s/ Perry Leopold                                                   
   
Perry Leopold, CEO
 
 
Solid Holdings Ltd.
 
Per: /s/ Stan Spletzer                                                     
   

Stan Spletzer, President




 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE "A"
 
NET SMELTER RETURNS
 
For the purposes of this agreement, "net smelter returns" means the net amount
shown due by the smelter or other place of sale, from the sale of mineral
products, as indicated by its returns or settlement sheets, after payment of:


(a)  
all freight charges from the shipping point to the smelter or other place of
sale;



(b)  
all other proper treatment or other charges at such smelter or other place of
sale; and



(c)  
provincial or federal royalties due and payable on production, if any;



and the term "smelter" shall mean conventional smelters as well as any other
type of production plant used in lieu of a conventional smelter to reduce ores
or concentrates.




 

